            Case 3:13-cv-02289-MEM Document 76 Filed 09/30/14 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA
DEMCHAK PARTNERS LIMITED                                          :
PARTNERSHIP, et al.,                                                      CIVIL ACTION NO. 3:13-2289
                                                                  :
                    Plaintiffs                                                     (JUDGE MANNION)
                                                                  :
                    v.
                                                                  :
CHESAPEAKE APPALACHIA, LLC.,
                                                                  :
                    Defendant
                                                                  :
                                                         ORDER
          In light of the memorandum issued this same day, IT IS HEREBY
ORDERED THAT:
          (1)       the Landowners’ motion to intervene, (Doc. 25), is DENIED
                    in all respects;
          (2)       Paul F. Sidorek’s motion to intervene, (Doc. 36), is
                    DENIED; and
          (3)       the Landowners’ motion to consolidate Chesapeake v.
                    Burkett, Civil Action No. 3:13-3073 into the instant action,
                    (Doc. 63), is DENIED.



                                                                  s/ Malachy E. Mannion
                                                                  MALACHY E. MANNION
                                                                  United States District Judge
Date: September 30, 2014
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2013 MEMORANDA\13-2289-01-ORDER.wpd
